Exhibit 10.2

PURCHASE AGREEMENT

 

 

THIS PURCHASE AGREEMENT (the “Agreement”), is made this 3rd day of April, 2006,
by and between, Aeneas Portfolio Company LP, a Cayman Islands Partnership having
a registered address at Walker House, Mary Street, Georgetown, Grand Cayman,
Cayman Islands, British West Indies (the “Seller”) and Global Innovative Systems
Inc, a Cayman Islands Company having an address at 16/F Hang Seng Mongkok
Building, 677 Nathan Road, Mongkok, Kowloon, Hong Kong (the “Purchaser”)

 

EXPLANATORY STATEMENT

 

 

1.

The Seller is the owner of 187 shares of Beijing Illumination (Hong Kong)
Limited (the “Company”) , with its address at Room 1108-1109, 11/F, Tower 2,
Enterprise Square, 9 Sheung Yuet Road, Kowloon Bay, Kowloon, Hong Kong (“the
Shares”). The Seller desires by this Agreement to sell to the Purchaser all of
its remaining Shares in the Company, and the Purchaser desires by this Agreement
to purchase those Shares.

 

 

2.

The Purchaser currently holds 773 shares or 61.84% of the Company and wishes to
acquire more shares.

 

NOW, THEREFORE, the parties agree as follows:

 

1.

Effective as of April 14, 2006 (the “Effective Date”), the Seller agrees to sell
the Shares to the Purchaser and the Purchaser agrees to purchase from the Seller
the Shares and any and all rights with respect to the Shares. The Purchaser will
issue 1,826,923 shares in Global Innovative Systems Inc (GBSY as listed on the
OTCBB) (the “Consideration Shares”) as good and valuable consideration of which
both parties acknowledges as constituting the full and complete consideration
for entering into this Agreement. Such shares will be delivered free to the
Prime Brokerage account of the Seller at Deutschebank upon closing versus the
delivery of the share certificate in the Company representing 187 shares.

2.

 

 

 

3.

REPRESENTATIONS.

 

 

3.1.

By Seller. To induce the Purchaser to accept the delivery of this Purchase
Agreement, the Seller hereby represents and warrants the following to the
Purchaser that, on the date hereof and at the time of such delivery:

 

 


--------------------------------------------------------------------------------



 

 

 

3.1.1.

The Seller is the sole legal and beneficial owner of the Shares. The Seller has
not previously sold, transferred, or encumbered any or all of the Shares.

 

 

3.1.2.

the Seller has the full and sufficient right at law and in

equity to sell, transfer and assign the Shares, and is selling, transferring and
assigning the Shares to the Purchaser free and clear of any and all right,
title, or interest of any other person whatsoever;

 

 

3.1.3.

There are no other liabilities, unasserted claims or assessments or any other
contingencies against the Shares existing as of the date of this Agreement

 

 

3.1.4.

The Seller has the authorization and authority to sell the Shares to the
Purchaser.

 

2.2. By Purchaser. The Purchaser covenants, warrants, and represents to the
Seller:

 

 

2.2.1.

The Shares are being acquired for investment for the Purchaser’s own account and
not with a view to offering it for sale or otherwise to distributing it, after
or in connection with such Purchase Agreement to it;

 

 

2.2.2.

The Consideration Shares will be properly issued by the Purchaser free of any
liens, encumbrances or contingent liabilities and will be available to the
Seller to hold or divest as Seller sees fit.

 

 

2.2.3.

The Purchaser has the authority and authorized capital to issue the
Consideration Shares.

 

2.3. By Each Party. Each party represents and warrants to the other that it has

been duly authorized to execute and deliver this Agreement, and to perform its
obligations under this Agreement.

 

4.

MISCELLANEOUS.

 

3.1. Effectiveness. This Purchase Agreement shall become effective on and only
on its execution and delivery by each party.

 

3.2. Complete understanding - this Purchase Agreement represents the complete
understanding between the parties as to the subject matter hereof, and
supersedes all prior negotiations, representations, guarantees, warranties,
promises,

 

 


--------------------------------------------------------------------------------



 

 

statements, or agreements, either written or oral, between the parties hereto as
to the same.

 

3.3. Amendment. This Purchase Agreement may be amended by and only by an
instrument executed and delivered by each party.

 

3.4. Waiver. No party shall be deemed to have waived any right, which it holds

hereunder unless the waiver is made expressly and in writing (and, without
limiting the generality of the foregoing, no delay or omission by any party in
exercising any such right shall be deemed a waiver of its future exercise). No
waiver shall be deemed a waiver as to any other instance or any other right.

 

3.5. Applicable law. All questions concerning the construction, validity, and

interpretation of this Agreement and the performance of the obligations imposed
hereby shall be governed by the internal law, not the law of conflicts, of the
State of New York.

 

3.6. Headings. The headings of the Sections, subsections, paragraphs, and

subparagraphs hereof are provided herein for and only for convenience of
reference, and shall not be considered in construing their contents.

 

4.7. Purchase Agreement and Loan Assignment. This Purchase Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective heirs, personal representatives, successors, and assigns hereunder.

 

4.8. Severability. No determination by any court, governmental body or otherwise

that any provision of this Purchase Agreement or any amendment hereof is invalid
or unenforceable in any instance shall affect the validity or enforceability of
(a) any other provision thereof, or (b) that provision in any circumstance not
controlled by the determination. Each such provision shall be valid and
enforceable to the

fullest extent allowed by and shall be construed wherever possible as being
consistent with, applicable law.

 

4.9. Further Assurances. The parties shall cooperate with each other and shall

execute and deliver, or cause to be delivered, all other instruments and shall
take all other actions, as either party hereto may reasonably request from time
to time in order to effectuate the provisions hereof.

 

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

 

 

IN WITNESS WHEREOF, each party hereto has executed and this Purchase Agreement
under seal or caused it to be executed on its behalf under seal by its duly
authorized representatives, the day and year first above written.

 

 

Aeneas Portfolio Company, LP

 

By /s/ John C. Suglia

 

John C. Suglia

 

 

WITNESS/ATTEST:

 

/s/ Rosemarie Savino Gerschwer

 

Global Innovative Systems Inc

 

By /s/ Bondy Tan

 

Bondy Tan

 

 

WITNESS/ATTEST:

/s/ signed

 

 

 

 